Exhibit 10.5

 

EXECUTION VERSION

 

CASH MANAGEMENT SERVICES TERMINATION AGREEMENT

 

This CASH MANAGEMENT SERVICES TERMINATION AGREEMENT, dated as of October 11,
2013 (this “Agreement”), by and among Vivendi, S.A., a société anonyme organized
under the laws of France (“Vivendi”), Activision Blizzard, Inc., a Delaware
corporation formerly known as Activision, Inc.) (“Activision Blizzard”), and
Coöperatie Activision Blizzard International U.A., a cooperative association
organized under the laws of the Netherlands (“Coop”), is entered into with
respect to that certain Cash Management Services Agreement, dated as of June 19,
2008 (the “Services Agreement”), by and among Vivendi, Activision Blizzard and
Activision Blizzard Treasury SAS, a société anonyme organized under the laws of
France formerly known as Vivendi Games Treasury SAS (“ABT”), and that certain
Vivendi IP License Agreement, dated as of July 1, 2008 (the “License
Agreement”), by and among Vivendi, Activision Blizzard and ABT, both of which
were assigned by ABT to Coop pursuant to that Assignment, Assumption and
Amendment, dated as of June 9, 2011, by and among Vivendi, Activision Blizzard,
Coop and ABT.  Vivendi, Activision Blizzard and Coop are each referred to as a
“Party” and collectively referred to as the “Parties.”

 

RECITALS

 

WHEREAS, Vivendi, Activision Blizzard and ASAC II LP, an exempted limited
partnership organized under the laws of the Cayman Islands have entered into
that certain Stock Purchase Agreement, dated as of July 25, 2013 (the “Purchase
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Purchase Agreement); and

 

WHEREAS, pursuant to the Purchase Agreement, it is a condition precedent to the
obligations of Vivendi under the Purchase Agreement that Activision Blizzard
shall have executed and delivered this Agreement to Vivendi, and it is a
condition precedent to the obligations of Activision Blizzard under the Purchase
Agreement that Vivendi shall have executed and delivered this Agreement to
Activision Blizzard, in each case at the Closing.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.                                      Termination of Services Agreement. 
Notwithstanding anything to the contrary contained therein, the Services
Agreement (including, without limitation, any statement of work attached to the
Service Agreement or executed by the Parties pursuant to the Agreement and any
agreements attached to any of the foregoing, including without limitation the
Cash Management Agreement, dated as of February 8, 2010, by and among Vivendi,
Activision Blizzard and Coop, and the ISDA Master Agreement (2002 Edition), as
modified by the schedule thereto, dated as of February 8, 2010, between Vivendi
and Coop) is hereby terminated effective as of the Effective Time (as defined
below), and the Parties acknowledge and agree that, notwithstanding any
provision of the Services Agreement to the contrary (including any notice
requirements or provisions regarding post-termination obligations), from and
after the Effective Time, the

 

--------------------------------------------------------------------------------


 

Services Agreement shall be void, and there shall be no rights, obligations or
liabilities of any Party thereunder, except for any obligation to pay fees,
expenses, indemnity or reimbursement to Vivendi with respect the performance of
the Services Agreement prior to the Effective Time. The Parties acknowledge and
agree that, notwithstanding any provision of the Services Agreement to the
contrary, no termination fee shall be payable.

 

2.                                      Termination of License Agreement.  The
License Agreement is hereby terminated effective as of the Effective Time, and
the Parties acknowledge and agree that, notwithstanding any provision of the
License Agreement to the contrary (including any notice requirements or
provisions regarding post-termination obligations), from and after the Effective
Time, the License Agreement (and all licenses and sublicenses thereunder) shall
be void, and there shall be no rights, obligations or liabilities of any Party
thereunder.

 

3.                                      Effective Time.  The “Effective Time”
shall be October 31, 2013.

 

4.                                      Miscellaneous Provisions.

 

(a)                                 Further Action.  Each Party agrees to
execute and deliver such additional documents and to take such additional
actions as may be necessary or appropriate to effect the provisions of this
Agreement and all transactions contemplated hereby.

 

(b)                                 Governing Law.  This Agreement and all
disputes or controversies arising out of or relating to this Agreement or the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of New York.

 

(c)                                  No Prior Assignment of Rights.  Each of the
Parties represents and warrants that it has not heretofore assigned or
transferred, or purported to have assigned or transferred, to any other Person,
any right, obligation or liability herein terminated and released and agrees to
indemnify and hold harmless the other Parties against any liability or
obligation based on, arising out of or in connection with any such transfer or
assignment or purported transfer or assignment.

 

(d)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the Parties with respect to the subject
matter hereof and thereof, and supersedes all prior and contemporaneous written
or oral agreements, arrangements, communications and understandings, between the
Parties with respect to the subject matter hereof and thereof.

 

(e)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, all of which shall be considered one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered to the other Party.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers or other authorized
representatives thereunto duly authorized.

 

 

 

VIVENDI, S.A.

 

 

 

 

 

By:

/s/ Philippe Capron

 

 

Name: Philippe Capron

 

 

Title: Chief Financial Officer and Member of the Management Board

 

[Signature Page to Cash Management Services Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis Durkin

 

 

Name: Dennis Durkin

 

 

Title: Chief Financial Officer

 

[Signature Page to Cash Management Services Termination Agreement]

 

--------------------------------------------------------------------------------


 

 

COÖPERATIE ACTIVISION BLIZZARD INTERNATIONAL, U.A.

 

 

 

 

 

 

By:

/s/ M.M. vander Wilk-Rouhof

 

 

Name:  M.M. vander Wilk-Rouhof

 

 

Title: Managing Director

 

[Signature Page to Cash Management Services Termination Agreement]

 

--------------------------------------------------------------------------------